891 F.2d 289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kahsai AHFEROM, Plaintiff-Appellant,v.MICHIGAN BUREAU OF WORKERS DISABILITY COMPENSATION,Director;  Michigan Department of Civil Rights, Director;Michael Kingsley, Attorney;  Workers' Compensation AppealBoard, Chair-person, Defendants-Appellees,Pepsi Cola Bottling Company, Defendant.
No. 89-2031.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1989.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's motion for leave to proceed on appeal on the original record without the necessity of an appendix and to expedite the appeal.   Appellee Kingsley has responded in opposition to the motion.   Appellees have filed motions to dismiss the appeal for lack of jurisdiction to which appellant has filed responses in opposition.


2
A review of the documents before the court reflects that appellant appealed from orders referring various motions to the magistrate for preparation of a report and recommendation.   Orders of reference by a district court to a magistrate are not appealable.   Dalton v. United States, 733 F.2d 710, 714 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985);   Loral Corp. v. McDonnell Douglas Corp., 558 F.2d 1130, 1132 (2d Cir.1977).


3
It is ORDERED that the motions to dismiss the appeal be granted and the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8, Rules of the Sixth Circuit.   The motion of appellant to proceed without the preparation of an appendix is denied as moot.